June 29, 2012


Mr. Ryan Lee Clement
Tribble, Ross & Wagner
3355 West Alabama St., Suite 1200
Houston, TX 77098
Mr. Charles M. Hessel
Marks Balette & Giessel, P.C.
10000 Memorial Drive, Suite 760
Houston, TX 77024

RE:   Case Number:  10-0603
      Court of Appeals Number:  14-10-00091-CV
      Trial Court Number:  2008-22720

Style:      TEXAS WEST OAKS HOSPITAL, LP AND TEXAS HOSPITAL HOLDINGS, LLC
      v.
      FREDERICK WILLIAMS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Loren Jackson  |
|   |Mr. Christopher A. |
|   |Prine              |